Case 4:19-cv-00128-HBB Document 22 Filed 09/18/20 Page 1 of 27 PageID #: 770




                          UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF KENTUCKY
                               OWENSBORO DIVISION
                         CIVIL ACTION NO. 4:19-CV-00128-HBB

NIKITA ROGERS                                                                         PLAINTIFF


VS.


ANDREW SAUL, COMMISSIONER
SOCIAL SECURITY ADMINISTRATION                                                   DEFENDANT


                                MEMORANDUM OPINION
                                    AND ORDER

                                       BACKGROUND

       Before the Court is the complaint (DN 1) of Nikita Rogers (APlaintiff@) seeking judicial

review of the final decision of the Commissioner pursuant to 42 U.S.C. § 405(g). Both the

Plaintiff (DN 15) and Defendant (DN 21) have filed a Fact and Law Summary. For the reasons that

follow, judgment is granted for the Commissioner.

       Pursuant to 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, the parties have consented to the

undersigned United States Magistrate Judge conducting all further proceedings in this case,

including issuance of a memorandum opinion and entry of judgment, with direct review by the

Sixth Circuit Court of Appeals in the event an appeal is filed (DN 10). By Amended Order

entered March 23, 2020 (DN 14), the parties were notified that oral arguments would not be held

unless a written request therefor was filed and granted. No such request was filed.
Case 4:19-cv-00128-HBB Document 22 Filed 09/18/20 Page 2 of 27 PageID #: 771




                                            FINDINGS OF FACT

        Plaintiff, on behalf of her minor son (“Claimant”), filed an application for Supplemental

Security Income on November 5, 2015 (Tr. 12, 173-79). Plaintiff alleged that Claimant became

disabled on March 3, 2013, as a result of seizures, speech impairment, and headaches (Tr. 12, 203).

The claim was initially denied on March 10, 2016, and the denial of the claim was affirmed upon

reconsideration on July 12, 2016 (Tr. 12). Subsequently, Plaintiff requested a hearing on August

9, 2016 (Id.). Administrative Law Judge Maribeth McMahon (AALJ@) conducted a hearing in

Paducah, Kentucky on March 7, 2018 (Tr. 12, 37). 1 Claimant appeared in person with his

counsel, Jeff Smith (Tr. 37). Plaintiff was also present as a witness (Id.).

        In a decision dated October 15, 2018, the ALJ found that Claimant was a preschooler on

November 5, 2015, the date the application was filed, and Claimant was a school-age child at the

time of the hearing (Tr. 15). The ALJ evaluated Claimant’s disability claim pursuant to the

three-step sequential child evaluation process (Tr. 15-29); see also 20 C.F.R. § 416.924. At the

first step, the ALJ found that the Claimant had not engaged in substantial gainful activity since

November 5, 2015, the application date (Tr. 15).

        Second, the ALJ determined that Claimant has the following severe impairments: speech

impairment, epilepsy, attention deficit hyperactivity disorder, asthma, and headaches (Tr. 15-16).

The ALJ opined that a “severe” impairment as defined for a child is more than a slight abnormality

or combination of slight abnormalities that causes more than minimal functional limitations, and

Claimant’s impairments meet the specifications for “severe” impairments (Tr. 16).



1   The Court notes a conflict of information between the ALJ’s report and the hearing transcript. The discrepancies
    include how the hearing was conducted, who was present, and where the parties were located. This appears to be
    a simple typographical error. The Court relies on the hearing transcript to accurately confirm the information in
    the ALJ’s report. Compare Tr. 12 with Tr. 35-38.

                                                         2
Case 4:19-cv-00128-HBB Document 22 Filed 09/18/20 Page 3 of 27 PageID #: 772




       At the third step, the ALJ concluded that Claimant does not have an impairment or

combination of impairments that meets or medically equals one of the listed impairments in

Appendix 1 (Tr. 16-17). The ALJ then detailed each consideration for each of the severe

impairments (Id.). First, for the Claimant’s asthma, the ALJ considered Listing 103.03, which

pertains to asthma, but the Listing requires a specified number of hospitalizations due to

chronically inflamed airways, which each of the hospitalizations lasting at least forty-eight hours

(Tr. 16). As such, the ALJ found that the relevant evidence in the record did not demonstrate

those specifications (Id.). Second, for the Claimant’s epilepsy, the ALJ considered Listing

111.02, which pertains to epilepsy, but the Listing required one of two types of seizures to occur on

a routine basis: (A) generalized tonicclonic seizures occurring at least once a month for at least

three consecutive months despite adherence to a prescribed treatment OR (B) dyscognitive

seizures or absence seizures occurring at least once a week for at least three consecutive months

despite adherence to a prescribed treatment (Id.). But, the ALJ found that the relevant evidence in

the record did not demonstrate those findings (Id.). Third, for the Claimant’s speech impairment,

the ALJ considered Listing 111.09, which pertains to communication impairment, but that Listing

required one of the following: (A) documented speech deficit that significantly affects the clarity

and content of the speech, OR (B) documented comprehension deficit resulting in ineffective

verbal communication for age, OR (C) impairment of hearing as described in Listings 102.10 or

102.11 (Id.).   Based on the relevant evidence in the record, the ALJ concluded that the

requirements were not present (Id.). Fourth, for the Claimant’s ADHD, the ALJ considered

Listing 112.11, which pertains to neurodevelopmental disorders for children ages three to eighteen

(Id.). The Listing requires a finding of both “A” and “B”: (A) medical documentation of the

requirements of paragraph 1, 2, or 3: (1) one or both of the following: (a) frequent distractibility,

                                                 3
Case 4:19-cv-00128-HBB Document 22 Filed 09/18/20 Page 4 of 27 PageID #: 773




difficulty sustaining attention, and difficulty organizing tasks; or (b) hyperactivity and impulsive

behavior …, (2) significant difficulties learning and using academic skills; or (3) recurrent motor

movement or vocalization; AND (B) extreme limitation of one, or marked limitation of two, of the

following areas of mental functioning: (1) understand, remember, or apply information; (2)

interact with others; (3) concentrate, persist, or maintain pace; or (4) adapt or manage oneself (Id.).

The ALJ found that these requirements were not demonstrated in the relevant evidence in the

record (Id.). Finally, the ALJ referred to Appendix 1 when determining the applicable Listing for

headaches (Tr. 17). The ALJ found that there were no specific Listings for headaches, but the

ALJ considered the totality of Listing 111.00, which pertains to Neurological – Children (Id.).

Ultimately, the ALJ concluded that no findings were demonstrated to meet any of the requirements

under any Section under Listing 111.00 (Id.).

       Subsequently, the ALJ found that the Claimant does not have an impairment or a

combination of impairments that functionally equals the severity of the listings (Id.). In coming

to this finding, the ALJ concluded that “claimant has less than marked limitation in acquiring and

using information” (Tr. 23), “claimant has less than marked limitation in attending and completing

tasks” (Tr. 24), “claimant has no limitation in interacting and relating with others” (Tr. 25),

“claimant has no limitation in moving about and manipulating objects” (Tr. 26), “claimant has no

limitation in the ability to care for himself” (Tr. 28), and “claimant has less than marked limitation

in health and physical well-being” (Id.). The ALJ concluded that “the claimant does not have an

impairment or combination of impairments that result in ‘marked’ limitations in two domains of

functioning or ‘extreme’ limitation in one domain functioning” (Tr. 29).

       Thus, the ALJ determined that Claimant was not disabled since March 2, 2013 (Id.); 20

C.F.R. § 416.924. The Appeals Council denied Plaintiff=s request for review (Tr. 1-4).

                                                  4
Case 4:19-cv-00128-HBB Document 22 Filed 09/18/20 Page 5 of 27 PageID #: 774




                                   CONCLUSIONS OF LAW

                                      Standard of Review

       Review by the Court is limited to determining whether the findings set forth in the final

decision of the Commissioner are supported by Asubstantial evidence,@ 42 U.S.C. § 405(g); Cotton

v. Sullivan, 2 F.3d 692, 695 (6th Cir. 1993); Wyatt v. Sec’y of Health & Human Servs., 974 F.2d

680, 683 (6th Cir. 1992), and whether the correct legal standards were applied. Landsaw v. Sec’y

of Health & Human Servs., 803 F.2d 211, 213 (6th Cir. 1986). ASubstantial evidence exists when

a reasonable mind could accept the evidence as adequate to support the challenged conclusion,

even if that evidence could support a decision the other way.@ Cotton, 2 F.3d at 695 (quoting

Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993)). In reviewing a

case for substantial evidence, the Court Amay not try the case de novo, nor resolve conflicts in

evidence, nor decide questions of credibility.@ Cohen v. Sec’y of Health & Human Servs., 964

F.2d 524, 528 (6th Cir. 1992) (quoting Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984)).

       As previously mentioned, the Appeals Council denied Plaintiff=s request for review of the

ALJ=s decision (Tr. 1-4). At that point, the ALJ=s decision became the final decision of the

Commissioner. 20 C.F.R. §§ 404.955(b), 404.981, 422.210(a); see 42 U.S.C. § 405(h) (finality of

the Commissioner’s decision). Thus, the Court will be reviewing the decision of the ALJ, not the

Appeals Council, and the evidence that was in the administrative record when the ALJ rendered

the decision. 42 U.S.C. § 405(g); 20 C.F.R. § 404.981; Cline v. Comm’r of Soc. Sec., 96 F.3d

146, 148 (6th Cir. 1996); Cotton v. Sullivan, 2 F.3d 692, 695-696 (6th Cir. 1993).




                                                5
Case 4:19-cv-00128-HBB Document 22 Filed 09/18/20 Page 6 of 27 PageID #: 775




                        The Commissioner’s Sequential Evaluation Process

       The Social Security Act authorizes payment of Disability Insurance Benefits and

Supplemental Security Income to persons with disabilities. 42 U.S.C. §§ 401 et seq. (Title II

Disability Insurance Benefits), 1381 et seq. (Title XVI Supplemental Security Income). The term

Adisability@ is defined as an

               [I]nability to engage in any substantial gainful activity by reason of
               any medically determinable physical or mental impairment which
               can be expected to result in death or which has lasted or can be
               expected to last for a continuous period of not less than twelve (12)
               months.

42 U.S.C. §§ 423(d)(1)(A) (Title II), 1382c(a)(3)(A) (Title XVI); 20 C.F.R. §§ 404.1505(a),

416.905(a); Barnhart v. Walton, 535 U.S. 212, 214 (2002); Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990).

       The Commissioner has promulgated regulations setting forth a three-step sequential

evaluation process for evaluating a child’s disability claim. See AHow we determine disability for

children,@ 20 C.F.R. §§ 416.924, 416.924a, 416.924b, 416.926a. In summary, the evaluation

proceeds as follows:

               1)      Is the claimant engaged in substantial gainful activity?

               2)      Does the claimant have a medically determinable
                       impairment or combination of impairments that causes more
                       than minimal functional limitations?

               3)      Does the claimant have an impairment that satisfies the
                       duration requirement and meets, medically equals, or
                       functionally equals the criteria of a listed impairment within
                       Appendix 1?

20 C.F.R. § 416.924. To meet a listing within Appendix 1, the child claimant must demonstrate

both the diagnostic and the severity or “B” criteria are satisfied. 20 C.F.R. § 416.925(d).


                                                 6
Case 4:19-cv-00128-HBB Document 22 Filed 09/18/20 Page 7 of 27 PageID #: 776




        To medically equal a listing, there must be medical findings supported by medically

acceptable clinical and laboratory diagnostic techniques that demonstrate the impairment is at least

equal in severity and duration to the listed finding. 20 C.F.R. § 416.926(a) and (b). The

Administrative Law Judge will consider the medical opinions of the State agency medical advisors

in deciding medical equivalence. 20 C.F.R. § 416.926(c).

        If the impairment does not meet or medically equal any listing in Appendix 1, the

Administrative Law Judge will determine whether the impairment results in limitations severe

enough to functionally equal the listings in Appendix 1. 20 C.F.R. § 416.926a(a). In making this

determination, the Administrative Law Judge will consider the degree of limitation caused by the

impairment in six broad areas of functioning called domains. 20 C.F.R. § 416.926a(b)(1). The

six domains are (i) acquiring and using information; (ii) attending and completing tasks; (iii)

interacting and relating with others; (iv) moving about and manipulating objects; (v) caring for

yourself; and (vi) health and physical well-being. 20 C.F.R. §§ 416.926a(b)(1)(i)-(vi). If an

impairment results in Amarked@ limitations in two of the six domains or results in an Aextreme@

limitation in one of the six domains, then it is severe enough to functionally equal the listings. 20

C.F.R. § 416.926a(a). A “marked” limitation results if the child's impairment(s) interferes

“seriously” with the child's ability to independently initiate, sustain, or complete activities. 20

C.F.R. § 416.926a(e)(2)(i).     An “extreme” limitation exists when a child's impairment(s)

interferes “very seriously” with the child's ability to independently initiate, sustain, or complete

activities. 20 C.F.R. § 416.926a(e)(3)(i).

        Here, at the third step, the ALJ found Claimant was not disabled since November 5, 2015

(Tr. 29).



                                                 7
Case 4:19-cv-00128-HBB Document 22 Filed 09/18/20 Page 8 of 27 PageID #: 777




                                      Challenged Findings

       Plaintiff disagrees with the Findings in which the ALJ discusses the Claimant’s diagnoses,

with the Plaintiff asserting that the ALJ failed to address encopresis (DN 1). In her initial

complaint for judicial review, the fourth bullet on the list states: “The final decision of the

Commissioner was erroneous, not supported by substantial evidence in the record, and/or contrary

to the law” (DN 1, PageID 2). However, the only two contentions the Plaintiff asserts is the

alleged failed inclusion of encopresis and, based upon the medical records attached to Plaintiff’s

Fact and Law Summary (DN 15), the severity of the Claimant’s epilepsy (Id.).

       It is well-established that “issues adverted to in a perfunctory manner, unaccompanied by

some effort at developed argumentation, are deemed waived.” United States v. Layne, 192 F.3d

556, 566 (6th Cir. 1999) (quoting McPherson v. Kelsey, 125 F.3d 989, 995-96 (6th Cir. 1997)); see

also Brindley v. McCullen, 61 F.3d 507, 509 (6th Cir. 1995) (observing that “[w]e consider issues

not fully developed and argued to be waived.”); Rice v. Comm’r of Soc. Sec., 2006 WL 463859 at

*2 (6th Cir. 2006) (unpublished opinion).

       Here, it would be against sense for the Plaintiff to dispute the findings of the Claimant not

having engaged in substantial gainful activity and that the Claimant does have an impairment, or

combination of impairments, that causes more than minimal functional limitation. However, the

Plaintiff failed to assert any factual or legal basis to dispute the findings of the following

impairments or their severity: speech impairment, ADHD, asthma, and headaches.




                                                8
Case 4:19-cv-00128-HBB Document 22 Filed 09/18/20 Page 9 of 27 PageID #: 778




                                 1.     The Parties’ Arguments

       Plaintiff, in her Fact and Law Summary (DN 15), does not explain which Findings are not

supported by substantial evidence. The Plaintiff asserts that the Claimant’s encopresis was

presented to the ALJ, but the Claimant’s condition was not considered in the ultimate

determination (DN 1-1, PageID 3).       Additionally, based on the Plaintiff’s Fact and Law

Summary, it would appear that the Plaintiff disputes the ALJ’s finding about the severity of the

Claimant’s epilepsy (DN 15).

       Defendant, in contrast, recounts the academic record of the Claimant, the ALJ’s finding for

the Claimant’s attention deficit hyperactivity disorder (ADHD) and physical impairment, the

timeline for the Claimant’s therapy for his speech impairment, and the opinions of the medical

consultants and the Claimant’s kindergarten teacher (DN 21, PageID 756-60). Defendant assets

that “the ALJ reasonably concluded that [Claimant] was not disabled as of his application date”

(Id. at PageID 754), and that the ALJ’s conclusions were supported by sufficient evidence present

in the record (Id. at PageID 766).

                                       2.     Discussion

       The Court appreciates the Plaintiff attempting to enlighten the Court by including the

medical documentation to highlight the Claimant’s condition, but as the Court noted in the

“Standard of Review,” the Court is bound to consider only the information that was in the

administrative record (DN 9) at the time the ALJ rendered her decision and whether that decision

was founded upon substantial evidence. 42 U.S.C. § 405(g); Smith v. Sec’y of Health and Human

Servs., 893 F.2d 106, 108 (6th Cir. 1989) (citing Mullen v. Sec’y of Health & Human Servs. 800

F.2d 535 (6th Cir. 1986). If the answer to the above question is Ayes,@ then the Court may not

even inquire whether the record could support a decision the other way. Smith, 893 F.2d at 108

                                                9
Case 4:19-cv-00128-HBB Document 22 Filed 09/18/20 Page 10 of 27 PageID #: 779




(citing Crisp v. Sec’y of Health & Human Servs., 790 F.2d 450, 453 n. 4 (6th Cir. 1986)); see also

Warner v. Comm’r of Soc. Sec., 375 F.3d 387, 390 (6th Cir. 2004) (“As long as substantial

evidence supports the Commissioner’s decision, we must defer to it, even if there is substantial

evidence in the record that would have supported an opposite conclusion”) (internal quotations

omitted).

                       A. Severity of Impairment(s) and Meeting
                         (or Medical Equivalent) Listed in Appendix 1

       As recounted in the “Findings of Fact,” the ALJ went through the Listings of Appendix 1

for asthma, epilepsy, communication impairments, neurodevelopmental disorders, and any Listing

that could pertain to headaches (Tr. 16-17).

       The Listing for asthma required three hospitalizations within a 12-month period since the

onset date. 20 C.F.R. Part 404, Subpart P, Appendix 1, Listing 103.03. While the Plaintiff

asserts that “[i]n [] one case [the Claimant] was rushed to the Emergency Room from school” (DN

1-1, PageID 3), one occasion of that event is not sufficient to meet the severity required for

Appendix 1. Even then, the Claimant’s asthma had been described as mild, intermittent, and

controlled (Tr. 19, 443, 481, 549, 551, 553, 556, 559, 612, 616, 618, 620). The ALJ even went so

far as to highlight that the incidents where the Claimant’s asthma was exacerbated were typically

during times of acute illness—but the Claimant’s chest x-rays were normal (Tr. 19). When

reviewing the totality of the administrative record, the evidence present in the record shows the

ALJ’s determination was supported by substantial evidence, and this Court is bound to defer to the

ALJ’s determination.

       For the Claimant’s epilepsy, Appendix 1 specifies two distinct types of seizures,

characterized as A or B.      20 C.F.R. Part 404, Subpart P, Appendix 1, Listing 111.02.


                                               10
Case 4:19-cv-00128-HBB Document 22 Filed 09/18/20 Page 11 of 27 PageID #: 780




“Generalized tonic-clonic seizures,” which are described under type A, occur at least once a month

for at least three consecutive months, despite adherence to a prescribed treatment plan (Id.).

Conversely, B discusses “dyscognitive seizures,” also known as “absence seizures,” which occur

at least once a week for at least three months, despite adherence to a prescribed treatment plan

(Id.). The Claimant was diagnosed with seizures, even though he exhibited a normal EEG during

a sleep apnea examination (Tr. 20, 302, 335, 343). The ALJ noted, from medical records, that the

Claimant’s seizures were under control in February 2018, and that the Claimant’s neurologist

noted no further seizure concerns since the last visit in June 2017 (Tr. 20, 639, 659). In Plaintiff’s

Fact and Law Summary, Plaintiff has blocked off and underlined various medical records,

supposedly to highlight the findings and potential abnormalities of the Claimant’s EEG (DN 15).

The record does indicate that the routine EEG that monitored the Claimant in June 2015 was read

as abnormal with spike and polyspike wave discharges (Tr. 343, 625). However, these discharges

were why the Claimant was sent for a video EEG (Id.). The medical documentation in the record

specify, “Normal overnight video EEG in wakefulness, drowsiness and sleep. No lateralizing or

epileptiform abnormalities were seen. None of the episodes of interest were recorded.” (Tr. 321,

335, 579, 585, 599, 625). The ALJ explained the evidence present in the record, including the

Claimant’s medication regimen, the evaluation results of the Claimant’s purported seizures in the

medical records, and Plaintiff’s own testimony (Tr. 20). Thus, the ALJ’s determination was

based upon substantial evidence, and this Court is bound to defer to the ALJ’s determination.

       As for headaches, the Claimant reported headaches prior to bed three to four nights a week

(Tr. 20, 578-83). As the ALJ noted, there was no listing in Appendix 1 for headaches (Tr. 17), but

after review of the Listing 111.00 (Neurological – Childhood), there were no criteria for what

could cause headaches to meet Appendix 1. The Claimant was ultimately diagnosed with

                                                 11
Case 4:19-cv-00128-HBB Document 22 Filed 09/18/20 Page 12 of 27 PageID #: 781




common migraine without aura and was prescribed ibuprofen (Id.). Claimant’s medical records

indicate that, following this diagnosis and prescription, the Claimant reported no recent headaches

(Tr. 20, 658). There is no recent evidence to dispute the ALJ’s documentation of the headaches

being under control. As a result, the ALJ’s determination was founded by substantial evidence,

and this Court is bound to defer to the ALJ’s determination.

        Attention deficit hyperactivity disorder (ADHD) falls under Listing 112.11 of Appendix 1

(Neurocognitive Disorders). 42 C.F.R. Part 404, Subpart P, Appendix 1, Listing 112.11. To

reach the requirements set forth in Appendix 1, the Listing requires a finding of both “A” and “B”:

(A) medical documentation of the requirements of paragraph 1, 2, or 3: (1) one or both of the

following: (a) frequent distractibility, difficulty sustaining attention, and difficulty organizing

tasks; or (b) hyperactivity and impulsive behavior …, (2) significant difficulties learning and using

academic skills; or (3) recurrent motor movement or vocalization; AND (B) extreme limitation of

one, or marked limitation of two, of the following areas of mental functioning: (1) understand,

remember, or apply information; (2) interact with others; (3) concentrate, persist, or maintain pace;

or (4) adapt or manage oneself (Id.). During the hearing, the ALJ noted “Interestingly, the

claimant was appropriate during the hearing and answered questions posed to him in an intelligent,

cooperative, and receptive manner.” (Tr. 21). The ALJ also noted that besides one school bus

behavior offense and an undated “Weekly Behavior Chart,” “the record is devoid of evidence

supporting the claimant’s mother’s allegations of behavioral concerns that rise to the level of

disability” (Id.).   Claimant’s records show that his prescription for Adderall stabilize his

condition, and that the Claimant’s ADHD was well controlled with Adderall (Tr. 19, 549-51, 639).

Additionally, the ALJ referred to the Claimant’s Speech and Language Disability Evaluation to

note that Emily Laird, CCC/SLP opined that the Claimant “entered [the] session without problems,

                                                 12
Case 4:19-cv-00128-HBB Document 22 Filed 09/18/20 Page 13 of 27 PageID #: 782




made good eye contact, interacted easily with [Ms. Laird], and demonstrated an age appropriate

attention span” (Tr. 367). Therefore, the ALJ’s determination was based upon substantial

evidence, and this Court is bound to defer to the ALJ’s determination.

       Throughout the ALJ’s record and determination, it was demonstrated that the Claimant’s

asthma, epilepsy, headaches, and ADHD were under control through prescribed medication (Tr.

19-20, 629, 639, 668-69).

       Finally, Listing 111.09 addresses communication impairments.          42 C.F.R. Part 404,

Subpart P, Appendix 1, Listing 111.09. To satisfy this Listing, one of the following is required:

(A) documented speech deficit that significantly affects the clarity and content of the speech, OR

(B) documented comprehension deficit resulting in ineffective verbal communication for age, OR

(C) impairment of hearing as described in Listings 102.10 (Hearing Loss Not Treated with

Cochlear Implantation) or 102.11 (Hearing Loss Treated with Cochlear Implantation) (Id.). In

March 2016, Claimant was evaluated and demonstrated moderately impaired to average receptive

language abilities; mildly impaired to average language abilities; and an articulation disorder

placing him in the 20th percentile for sound production when compared to boys his same age (Tr.

19, 369-70).    That being said, the examiner notated that the Claimant had no functional

limitations with regard to the speech/language area at the time of communication (Tr. 370).

Furthermore, Claimant’s speech intelligibility was noted to be fair to good (Tr. 19, 397). Finally,

the Claimant was noted to have mild receptive-expressive language impairment, moderate

expressive language impairment, and moderate articulation impairment (Tr. 19, 396). Thus, the

ALJ’s determination was founded by substantial evidence, and this Court is bound to defer to the

ALJ’s determination.



                                                13
Case 4:19-cv-00128-HBB Document 22 Filed 09/18/20 Page 14 of 27 PageID #: 783




           B.      Functional Equivalent of the Severity of the Listings in Appendix 1

       Following the ALJ’s determination that the Claimant does not have an impairment or

combination of impairments that meets or medically equals the severity of the Listings in

Appendix 1, the ALJ then turned to a six-part analysis to discuss whether the purported limitations

on the Claimant meet a functional equivalent, for children, of the severity of the Listings in

Appendix 1 (Tr. 22-29); 20 C.F.R. § 416.926a. This analysis utilizes six distinct domains to

evaluate functional equivalence: (1) acquiring and using information; (2) attending and

completing tasks; (3) interacting and relating with others; (4) moving about and manipulating

objects; (5) caring for yourself [the child]; and (6) health and physical well-being. (Tr. 22-29); 20

C.F.R. § 416.924a(b)(1)(i)-(vi). Furthermore, additional relevant factors may be considered,

such as (1) how well the child can initiate and sustain activities, how much extra help is needed,

and the effects of structured or supportive settings; (2) how the child functions in school; and (3)

the effects of medication and other treatment (Tr. 22-29); 20 C.F.R. § 416.926a(a)(1)-(3).

                                     i.      Six-Part Analysis

       First, the determination of “acquiring and using information” is regarding how well a child

is able to acquire or learn information, and how well the child can use the information they have

learned. 20 C.F.R. § 416.924a(g). For a preschool-aged child, they should “begin to learn and

use the skills that will help [them] to read and write and do arithmetic when [they] are older.” 20

C.F.R. § 416.926a(g)(2)(ii) (Preschool Children (age 3 to attainment of age 6)). When a child

grows to reach school-age, the child should “be able to learn to read, write, and do math, and

discuss history and science. [They] will need to use these skills in academic situations to

demonstrate what [they] have learned …” 20 C.F.R. § 416.926a(g)(2)(iv) (School-Age Children

(age 6 to attainment of age 12)). In coming to a decision, the ALJ discusses the Claimant’s

                                                 14
Case 4:19-cv-00128-HBB Document 22 Filed 09/18/20 Page 15 of 27 PageID #: 784




Individual Education Program and his one-on-one assistance for reading, writing, and social skills

(Tr. 23, 644-45). These two points were issues with the Claimant’s ability to acquire and use

information, but the ALJ highlighted that “aside from that assistance, [the Claimant] was in

general education classes for general core content” (Id.). The ALJ discusses how the Claimant

has not been forced to repeat any grades; the Claimant’s academic performance level and his

primary overall performance in reading standards, language standards, writing standards, math

standards, science content, social studies content, social skills, and work habits were all on level

(Tr. 23, 363, 365).       Furthermore, the ALJ drew upon the Claimant’s performance in

communication, academics, and general intelligence all being commensurate with his peers of a

similar age (Tr. 23, 564, 641-42). From all this information, and the information contained in the

administrative record, the ALJ concluded that the Claimant has less than marked limitation in

acquiring and using information (Tr. 23). This conclusion is supported by substantial evidence in

the record.

       Second, “attending and completing tasks” discusses how well a child is able to focus and

maintain their attention; how well they begin, carry through, and finish their activities; and the

pace at which they perform activities and the ease with which they change them. 20 C.F.R. §

416.926a(h). The tasks are also to show the child’s ability to avoid impulsive thinking and his

ability to prioritize competing tasks and manage his time. (Id.); SSR 09-4p. Like “acquiring and

using information,” the C.F.R. details separate age ranges and the situations in which a child

without impairments should be able to focus their attention to complete. For example, a

preschool-aged child without impairments should “be able to pay attention when … spoken to

directly, sustain attention to [their] play and learning activities, and concentrate on activities like

putting puzzles together or completing art projects.” 20 C.F.R. § 416.926a(h)(2)(iii) (Preschool

                                                  15
Case 4:19-cv-00128-HBB Document 22 Filed 09/18/20 Page 16 of 27 PageID #: 785




Children (age 3 to attainment of age 6)). As the child reaches school-age, they should “be able to

focus [their] attention in a variety of situations in order to follow directions, remember and

organize [their] school materials, and complete classroom and homework assignments.” 20

C.F.R. § 416.926a(h)(2)(iv) (School-Age Children (age 6 to attainment of age 12)). The ALJ

highlights the Plaintiff’s claims that the Claimant has significant problems with concentration and

completing tasks, but the ALJ noted that the claimant had good eye contact with a medical

provider, interacted easily with the provider, and demonstrated an age appropriate attention span

(Tr. 24, 367). The ALJ states, but without referencing specific transcript documentation, that the

evidence present in the record does not indicate that the Claimant has required significant

redirection during school (Tr. 24). While the ALJ did not explicitly state this, the state agency

reviewing medical consultants opined that the Claimant had less than marked limitation, and even

one consultant stating that there was no limitation, in “attending and completing tasks,” to which

the ALJ gave significant weight to those opinions (Tr. 21, 80-88, 90-101); see also infra iii.

Medical Opinion Evidence. Based on all the information in the record, the ALJ concluded that

the Claimant has less than marked limitation in attending and completing tasks (Tr. 24). Even

with the ALJ’s lacking analysis of this section, specifically in correlating the C.F.R. to the present

case, there is still substantial evidence in the record to support this finding.

        Third, when “interacting and relating with others” is evaluated, it considers how well a

child initiates and sustains emotional connections with others, how they develop and use the

language of the community, their cooperation with others, how they comply with rules, respond to

criticism, and how they respect and take care of the possessions of others.             20 C.F.R. §

416.926a(i). The ALJ found that the Claimant has no limitation in interacting and relating with

others (Tr. 25). In the C.F.R., the rules specify that “preschool children” should be able to

                                                  16
Case 4:19-cv-00128-HBB Document 22 Filed 09/18/20 Page 17 of 27 PageID #: 786




socialize with children and adults, begin preferring playmates of their own age, and develop

friendships with children their own age. 20 C.F.R. § 416.926a(i)(2)(iii) (Preschool Children (age

3 to attainment of age 6)). As a child progresses into a “school-age child,” they should be able to

develop more lasting friendship with children who are their own age, understand how to work in

groups, and have an increased ability to understand another person’s point of view. 20 C.F.R. §

416.926a(i)(2)(iv) (School-Age Children (age 6 to attainment of age 12)). The ALJ described and

drew from these rules to make their determination. The Claimant told the ALJ how he has several

friends at school (Tr. 25, 48). Several notes from the medical records describe the Claimant as

pleasant, socially interactive, delightful, attentive, playful, and with a good sense of humor (Tr. 25,

388, 390, 548, 602). The ALJ even noted that “claimant was appropriate during the hearing and

answered questions posed to him in an intelligent, cooperative, and receptive manner.” (Tr. 21).

As mentioned, the ALJ found that the Claimant has no limitation in interacting and relating with

others (Tr. 25), and there is substantial evidence in the record to support this finding.

       Fourth, when determining “moving about and manipulating objects,” the ALJ observes and

reviews how the child moves their body from one place to another, and how the child moves and

manipulates objects. 20 C.F.R. § 416.926a(j). This section describes that a preschool child

should be able to walk and run with ease, use playground equipment with little supervision, play

more independently, and should have more developed fine motor skills.                   20 C.F.R. §

416.926a(j)(2)(iii) (Preschool Children (age 3 to attainment of age 6)). As the child grows into a

school-age child, they should be able to move around home, school, and their neighborhood at an

efficient pace, increased strength and coordination for activities—such as running, jumping,

throwing, kicking, catching and hitting balls—and fine motor skills should allow for the use of

many kitchen and household tools independently. 20 C.F.R. § 416.926a(j)(2)(iv) (School-Age

                                                  17
Case 4:19-cv-00128-HBB Document 22 Filed 09/18/20 Page 18 of 27 PageID #: 787




Children (age 6 to attainment of age 12)). Here, the ALJ plainly stated that the Claimant can

throw, kick, dribble, and catch a ball, and the Claimant can walk and run without difficulty—all of

which were directly drawn from the Claimant’s medical records (Tr. 26, 388). The Claimant told

the ALJ that he plays basketball and video games, both of which highlight the use of strength,

coordination, and fine motor skills (Id.). A Developmental Medical Evaluation even described

the Claimant as “quite a daredevil and likes to jump off furniture” (Tr. 388). The same evaluation

later conducted physical testing on the Claimant, who was able to “stand on one foot for five

seconds, … toe and heel walk, … jump with two feet, and … hop on one foot.” (Tr. 390). The

Claimant was also able to dress himself without help, count on his fingers, copy shapes, and

recognized most letters (Tr. 26-27, 556). Ultimately, the ALJ found that the Claimant has no

limitation in moving about and manipulating objects (Tr. 26), and that finding is supported by

substantial evidence in the record.

       Fifth, “caring for yourself” requires an ALJ to consider how well the child can maintain a

healthy emotional and physical state, including how well they get their physical and emotional

wants and needs in appropriate ways; how the child copes with stress and changes in their

environment; and whether the child can take care of their own health, possessions, and living area.

20 C.F.R. § 416.926a(k). This section analyzes the child’s ability to become “increasingly

independent in making and following [their] own decisions,” and the child’s “basic understanding

of [their] body, including its normal functioning, and of [their] physical and emotional needs.” 20

C.F.R. § 416.926a(k)(1)(ii)-(iii). Under this section, a preschooler without an impairment should

“want to take care of many of [their] physical needs by [themselves] (e.g., putting on shoes, getting

a snack), and also want to try doing some things that [they] cannot do fully (e.g., tying [their]

shoes, climbing on a chair to reach something up high, taking a bath).”                20 C.F.R. §

                                                 18
Case 4:19-cv-00128-HBB Document 22 Filed 09/18/20 Page 19 of 27 PageID #: 788




416.926a(k)(2)(iii) (Preschool Children (age 3 to attainment of age 6)). For a child that enters

into the school-age range, the child “should be independent in most day-to-day activities (e.g.,

dressing [themselves], bathing [themselves]), although [they] may still need to be reminded

sometimes to do these routinely. … [They] should begin to imitate more of the behavior of adults

[they] know.” 20 C.F.R. § 416.926a(k)(2)(iv) (School-Age Children (age 6 to attainment of age

12)). As the ALJ noted, the Claimant is able to dress himself, bathe himself, and brush his teeth

(Tr. 28, 388). Furthermore, the ALJ noted that the Claimant was reported as having a warm and

engaging personality, with a good sense of humor (Tr. 28, 388, 392). While the ALJ notes the

Claimant’s preventative measures for accidents, as is discussed more in the section titled

Encopresis, the ALJ describes that the Claimant is able to clean up after himself and perform his

activities of daily living (Tr. 28). Finally, the Claimant’s kindergarten teacher, Ms. Short, stated

that the Claimant had no problems in the domain of caring for himself (Tr. 28, 218). Ultimately,

the ALJ found that the Claimant has no limitation in his ability to care for himself (Tr. 28), and that

finding is supported by substantial evidence in the record.

       Sixth, “health and physical well-being” considers how the cumulative physical effects of

physical or mental impairments and their associated treatments or therapies on the child’s

functioning that is not considered in the section regarding “moving about and manipulating

objects.” 20 C.F.R. § 416.926a(l). The C.F.R. notes that when a claimant’s physical or mental

impairments, or a combination of physical or mental impairments has physical effects that cause

“extreme” limitation in the claimant’s functioning, then the claimant will generally have an

impairment that “meets” or “medically equals” a listing. (Id.). The ALJ described several

examples of limited functioning in this domain that children of any age might have, as were set out

in the C.F.R. (Tr. 28); see also 20 C.F.R. § 416.926a(l)-(4). As has been mentioned previously,

                                                  19
Case 4:19-cv-00128-HBB Document 22 Filed 09/18/20 Page 20 of 27 PageID #: 789




the Claimant was diagnosed with asthma, epilepsy, ADHD, headaches, and a speech impairment.

However, it was demonstrated that the Claimant’s asthma, epilepsy, headaches, and ADHD were

under control through prescribed medication (Tr. 19-20, 629, 639, 668-69).             Further, the

Claimant, as of May 2016, has begun speech therapy for his impairment (Tr. 388, 391). As such,

the ALJ found that the Claimant has less than marked limitation in health and physical well-being

(Tr. 28), and that finding is supported by substantial evidence in the record.

       As a result of these sixth domains, the ALJ found that “the claimant does not have an

impairment or combination of impairments that result in ‘marked’ limitations in two domains of

functioning or an ‘extreme’ limitation in one domain of functioning (Tr. 29).

                                     ii.     Relevant Factors

       As previously mentioned, there are three factors that are primarily relevant in determining

functional equivalence to the Listings in Appendix 1 (Tr. 22-29); 20 C.F.R. § 416.926a(a)(1)-(3).

       First, the ALJ reviewed how well the Claimant could initiate and sustain activities (Tr.

17-21). In addition to the Claimant’s behavior and progress in school, which will be discussed

more below, the ALJ noted that the Claimant was “able to name objects, able to repeat phrases,

speak spontaneously, and had a normal vocabulary with an appropriate knowledge of current

events and past history” (Tr. 18, 629, 662, 668). Furthermore, during the hearing in front of the

ALJ, the Claimant was cooperative, intelligent, and receptive in regard to the questions posed by

the ALJ (Tr. 21). The Claimant answered questions about his home life, such as siblings, his pet

dog, and his pet dragon lizard; the Claimant was even able to discuss feeding the dragon lizard (Tr.

21, 46-48). The Claimant also discussed his interests, like basketball, WWE, playing Nintendo,

and playing on smartphones (Tr. 21, 49-50, 52). Finally, the Claimant mentioned that he liked all

of his teachers and was able to catch the school bus by himself (Tr. 52). When describing the

                                                 20
Case 4:19-cv-00128-HBB Document 22 Filed 09/18/20 Page 21 of 27 PageID #: 790




extra help that may be necessary to assist the Claimant with an impairments, the Claimant does

have an Individual Education Program with the Claimant spending approximately six hours per

week on reading, writing, and social skills (Tr. 644-45). However, notes from a physician’s visit

indicate that the Claimant’s performance in school was good, despite his parents’ concern about

behavior and attention difficulties (Tr. 18, 581).

       Second, as this Court mentioned above, the ALJ considered the Claimant’s behavior at

school (Tr. 21). The ALJ opined:

               Aside from a single incident in February 2018, noted to be the first
               offense while riding the school bus in which the claimant did not
               stay in his assigned bus seat and in an undated "Weekly Behavior
               Chart" it was noted that on two out of five days, the claimant pushed
               in line, was not honest, and was very disrespectful when the teacher
               has turned her back, the claimant made inappropriate gestures, the
               record is devoid of evidence supporting the claimant’s mother’s
               allegations of behavioral concerns that rise to the level of disability.

(Tr. 21, 289, 295-96). Furthermore, the Claimant told the ALJ that he liked school and had

several friends there (Tr. 21, 390). In kindergarten, the Claimant participated in regular education

classes and was at level in reading standards, language standards, writing standards, math

standards, science content, social studies content, social skill, and work habits (Tr. 18, 363-65).

However, in January 2018, Claimant’s second grade teacher, Sherri Riggs, had contacted Plaintiff

about Claimant reading at 24 words per minute, but having a goal of 72 words per minute (Tr.

287). Ms. Riggs warned that the Claimant was being pulled into a small-group intervention

program, but Claimant was still not making adequate progress in his reading (Id.). Following this

letter was an “Intervention Progress Report” which detailed Ms. Riggs’ review of Claimant’s

Reading, Math, and Written Expression Goals (Tr. 288). In this report, Claimant was reported to



                                                 21
Case 4:19-cv-00128-HBB Document 22 Filed 09/18/20 Page 22 of 27 PageID #: 791




be “Not Meeting Goal” in all categories: Basic Reading (phonological awareness, phonics, sight

words), Reading Fluency (words per minute, accuracy), Reading Comprehension (vocabulary,

sentences, and/or progress), Computation (add, subtract, multiply, and/or divide), Math Reasoning

(problem solving), Sentence Development, Writing Conventions, and Essay Development (Id.).

Claimant also has an Individual Education Program and accommodations at school assist in those

issues of concern (Tr. 641-52).

       Third, this Court and the ALJ have thoroughly reviewed the Claimant’s medical records,

the tests and evaluations, the results, and the medical opinions. In doing so, the ALJ found that,

while the Plaintiff had initial problems with Adderall not helping the Claimant, a change in dosage

managed to tame Claimant’s ADHD (Tr. 19, 610, 639). In fact, Claimant’s ADHD was noted to

be well-controlled with no concerns at school (Tr. 625), and the Plaintiff even reported that the

Claimant was doing well on the dosage (Tr. 639). As discussed previously, Claimant’s seizures

are under control as a result of medication, as well (Tr. 20, 578, 610, 629, 631, 639, 658, 663).

The ALJ reviewed the reports regarding Claimant’s seizures, noted the prescription of Depakote,

described that “no further concerning events for seizures after the increase in valproate” (Tr. 20,

664), and that the Claimant’s seizures were noted to be under control in February 2018 (Tr. 20,

639). As for Claimant’s headaches, the Claimant was diagnosed with common migraine without

aura and was prescribed ibuprofen (Tr. 20, 578-83). Since the diagnosis and prescription,

Claimant “reported [no] headaches recently” (Tr. 20, 658-63). This comports with what the ALJ

found and was consistent throughout the medical records. The Court has noted throughout this

opinion that Claimant was diagnosed with asthma, but the record has noted that it to be mild,

intermittent, and controlled, especially with the use of medication—Albuterol combined with a

steroid in his inhaler (Tr. 19, 348, 367, 443, 481, 549, 551, 553, 556, 559, 612, 616, 618, 620).

                                                22
Case 4:19-cv-00128-HBB Document 22 Filed 09/18/20 Page 23 of 27 PageID #: 792




Even during times where the Claimant’s asthma was exacerbated, his chest x-rays were normal

and only occurred during periods of illness (Tr. 19, 316, 318, 352-53, 553, 558-59, 615-16).

Finally, the Claimant’s speech impairment, while not being treated by medication, is still being

addressed by the Plaintiff and the Claimant—as of May 2016, the Claimant began speech therapy

in school (Tr. 19, 388, 391). Prior to this therapy, the Claimant had never received any speech or

language therapy in school (Tr. 19, 367, 607). The records from the Claimant’s therapy stated

that the Claimant’s speech was difficult to understand at times, he spoke in sentences, enjoyed

talking, and his speech intelligibility was fair to good (Tr. 19, 388-90).

                                 iii.   Medical Opinion Evidence

       Furthermore, the ALJ detailed the medical opinions of Dr. William Underwood, Dr.

Marina Yarbro, and Dr. Mary K. Thompson (Tr. 21, 80-88, 91-101). Since the Plaintiff filed this

claim before March 27, 2017, 20 C.F.R. § 416.927 applies to the ALJ’s assignment of weight to

the medical opinions in the record. The process of assigning weight to medical opinions in the

record begins with a determination whether to assign controlling weight to the medical opinion of

a treating source. 20 C.F.R. §§ 404.1527(c); 416.927(c). A treating-source opinion must be

given “controlling weight” if two conditions are met: (1) the opinion “is well-supported by

medically acceptable clinical and laboratory diagnostic techniques”; and (2) the opinion “is not

inconsistent with the other substantial evidence in [the] case record.”           20 C.F.R. §§

404.1527(c)(2), 416.927(c)(2); Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir.

2013). If controlling weight is not assigned to the treating source’s opinion, the Administrative

Law Judge must consider the factors in paragraphs (c)(1)-(6) of the regulations in deciding how

much weight to accord each medical opinion in the record, including the medical opinion from the

treating source. 20 C.F.R. §§ 404.1527(c); 416.927(c); Gayheart, 710 F.3d at 376.

                                                 23
Case 4:19-cv-00128-HBB Document 22 Filed 09/18/20 Page 24 of 27 PageID #: 793




       Physicians who had seen the Claimant, such as Drs. Karen Skjei, John Mori, and Rennan

Quijano, did not testify at the hearing. The ALJ stated that she gave “significant weight to the

opinions” of Drs. Underwood, Yarbro, and Thompson (Tr. 21). This was because “[t]heir

opinions are generally consistent with the claimant’s records as a whole …” with an exception to

evidence placed into the administrative record at the hearing—evidence that the doctors would not

have had the opportunity to review before making their determinations (Id.). Dr. Underwood

opined that the Claimant has less than marked limitation in acquiring and using information, no

limitation in attending and completing tasks, less than marked limitation in interacting and relating

with others, no limitation in moving about and manipulating objects, no limitation in caring for

oneself, and less than marked limitation in health and physical well-being (Tr. 80-88). Drs.

Yarbro and Thompson also opined that the Claimant has less than marked limitation in acquiring

and using information, less than marked limitation in attending and completing tasks, less than

marked limitation in interacting and relating with others, no limitation in moving about and

manipulating objects, less than marked limitation in caring for oneself, and less than marked

limitation in health and physical well-being (Tr. 91-101). The only distinction between all three

opinions was that Dr. Underwood believed the Claimant had no limitation in attending and

completing tasks, while Drs. Yarbro and Thompson’s determinations were that the Claimant had a

less than marked limitation (Tr. 80-88, 91-101).

       Furthermore, the ALJ gave some weight to the opinion of Emily Laird, CCC/SLP, who was

a speech and language consultant (Tr. 21-22). Some weight was awarded to Ms. Laird’s opinion

because the ALJ concurred with Ms. Laird’s examination, as the findings were supported by the

record as a whole, but the ALJ disagreed with Ms. Laird’s total assessment that the Claimant’s

speech impairment resulted in no functional limitations whatsoever (Tr. 21-22, 367-70).

                                                 24
Case 4:19-cv-00128-HBB Document 22 Filed 09/18/20 Page 25 of 27 PageID #: 794




Ms. Laird explained that the Claimant’s 504 plan did not include speech, and that the Claimant’s

inability to imitate the /r/ would not improve articulation over the next year without intervention

(Id.).

         Finally, while not truly medical opinion, the ALJ also awarded some weight to the opinions

of Ms. Teresa Short—the Claimant’s kindergarten teacher (Tr. 22). Ms. Short completed a

Teacher Questionnaire regarding the Claimant, with the Questionnaire following along the same

six-factor analysis but also included other education-related questions (Tr. 22, 209-20). Ms.

Short opined that Claimant had problems in acquiring and using information and in attending and

completing tasks but had no problems in interacting and relating with others, in moving about and

manipulating objects, in caring for himself, and in health and physical well-being (Id.).

Ultimately, the ALJ gave some weight to Ms. Short because her opinions were consistent with, and

were supported by the record, but Ms. Short only had interactions with the Claimant during the

school year and only during kindergarten education level (Tr. 22).

         Therefore, when reviewing the ALJ’s description and analysis of the six domains for

functional equivalence, the additional relevant factors, and the medical opinion testimony, the

ALJ’s determination was supported by substantial evidence, and this Court is bound to defer to the

ALJ’s determination.

                                               C.       Encopresis

         As for the ALJ’s alleged failure to discuss encopresis 2 during her analysis and

determination, the ALJ explicitly noted “[w]hile [Claimant] does wear pull up protective garments

2   Encopresis is when a child repeatedly passes stool into their underwear, and the child usually is over the age of
    four—after the child has already been toilet trained. Among other symptoms, encopresis is presented through
    leakage of stool (or liquid stool) into underwear and through problems with daytime wetting or bedwetting.
    Encopresis, STANFORD CHILDREN’S HEALTH,
    https://www.stanfordchildrens.org/en/topic/default?id=encopresis-90-P01992; Encopresis, MAYO CLINIC,
    https://www.mayoclinic.org/diseases-conditions/encopresis/symptoms-causes/syc-20354494.

                                                        25
Case 4:19-cv-00128-HBB Document 22 Filed 09/18/20 Page 26 of 27 PageID #: 795




for accidents, he is able to clean up after himself, and perform his activities of daily living.

Moreover, the claimant’s teacher noted that the claimant has no problems in the domain of caring

for himself” (Tr. 28, 209-20). This comment was located under the determination that the

Claimant has no limitation in the ability to care for himself. See above section discussing

“Functional Equivalent of the Severity of the Listings in Appendix 1”. While the ALJ does not

explicitly name encopresis, instead referring to it as accidents (Tr. 28), the ALJ does still consider

the diagnosis in her ultimate determination about the functional equivalent to the severity of

Listings in Appendix 1. Further, the Claimant’s own medical records occasionally do not list

encopresis, but instead list the Claimant’s history of “accidents” (Tr. 352, 356-58, 555, 615, 619).

                                          3.      Conclusion

        As the Court noted previously, “[a]s long as substantial evidence supports the

Commissioner’s decision, we must defer to it, even if there is substantial evidence in the record

that would have supported an opposite conclusion.” Warner v. Comm’r of Soc. Sec., 375 F.3d

387, 390 (6th Cir. 2004). Regardless of how this Court may view the evidence, it is not this

Court’s place to re-try or re-evaluate the findings of the ALJ. 42 U.S.C. § 405(g). Rather, this

Court is only to find if substantial evidence exists to support the ALJ’s decision and if the ALJ

followed the applicable law. (Id.). After reviewing the record, the Court concludes that the

ALJ’s determination is supported by substantial evidence in the record, the ALJ correctly followed

the applicable law, and the ALJ does consider encopresis in her final determination. Therefore,

Plaintiff is not entitled to relief with regard to her challenge.




                                                   26
Case 4:19-cv-00128-HBB Document 22 Filed 09/18/20 Page 27 of 27 PageID #: 796




                                     ORDER

      IT IS HEREBY ORDERED that the final decision of the Commissioner is AFFIRMED.

      IT IS FURTHER ORDERED that judgment is GRANTED for the Commissioner.




            September 18, 2020




Copies:     Counsel of record
            Plaintiff, pro se




                                        27
